Citation Nr: 1102633	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to asbestos exposure.

2. Entitlement to service connection for generalized joint pain, 
including under the provisions of 38 C.F.R. § 3.317.

3. Entitlement to service connection for headaches, including 
under the provisions of 38 C.F.R. § 3.317.

4. Entitlement to service connection for sleep apnea, including 
under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 
1991, including service in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Desert Storm 
from January to August 1991.  He also served on active duty from 
March 2003 to September 2004, with service in the Southwest Asia 
Theater of Operations in support of Operation Enduring 
Freedom/Operation Iraqi Freedom from May 2003 to July 2004.  
Commendations and awards included a Global War on Terror 
Expeditionary Medal, a Southwest Asia Service Medal with 3 Bronze 
Service Stars, a Kuwait Liberation Medal, a Presidential Unit 
Citation, a Valorous Unit Citation, and a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In August 2009, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

In June 2009, the Veteran and his witness testified before the 
undersigned Acting Veterans Law Judge at a Travel Board hearing 
in Montgomery, Alabama.  The transcript of that hearing is of 
record.

The Board notes that the Veteran's appeals also included a claim 
for service connection for tinnitus.  That claim has since been 
granted in a January 2009 rating decision.  Service connection 
for tinnitus having been granted, that issue is no longer on 
appeal.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is again necessary to allow for further development 
of the claim.  Specifically, while the appeal was in Remand 
status, the Veteran applied for and was granted disability 
benefits by the Social Security Administration (SSA).  Records 
related to this application are not in the claims file.  When VA 
has notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, the 
Board must seek to obtain those records before proceeding with 
the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the 
appeal must be remanded so that records from SSA may be obtained.

Additionally, in August 2010, the Veteran's claim of entitlement 
to total disability rating due to individual unemployability 
(TDIU rating) was denied, and in August 2010, he submitted a 
notice of disagreement with that decision.  A statement of the 
case has not been issued in response.  Therefore, this issue must 
be remanded so that the Veteran may be afforded due process by 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Additionally, with regard to the Veteran's headache and sleep 
apnea claims, the Board finds that another VA examination should 
be scheduled.  With respect to the headache claim, a December 
2008 VA examiner stated that there was no objective evidence to 
support a diagnosis of headaches, whereas a February 2010 VA 
examiner supplied a diagnosis of migraine cephalgia.  The 
February 2010 VA examiner also stated that headaches were not 
noted in the service treatment records.  However, this statement 
is not correct.  A review of the record shows that the Veteran 
complained of headaches at his post-deployment examination in 
March 2004.  In light of the above, the Board finds that neither 
VA examination is adequate for purposes of deciding the claim of 
entitlement to service connection for headaches.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board 
determines that the Veteran should be afforded another VA 
examination with respect to his headache claim.  

As for his sleep apnea claim, the Board observes that the 
February 2010 VA examiner stated that the Veteran's sleep apnea 
onset could not be definitively determined.  However, she 
indicated that it more likely than not preexisted service because 
it was predominantly caused by a developmentally narrow 
oropharyngeal airway.  However, the examiner provided no 
explanation for her finding that the Veteran had a developmental 
defect.  Further, the opinion did not address whether the 
Veteran's sleep apnea, if it preexisted service, was or was not 
aggravated during his military service.  Therefore, the Board 
requires another VA examination in the issue of entitlement to 
service connection for sleep apnea as well.

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Request records related to the Veteran's 
application and award of SSA benefits.  
All requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed headaches.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any headaches exhibited by the 
Veteran currently, i.e., at the time 
he filed his claim in June 2005 to 
the present, are related to an 
undiagnosed illness from Persian Gulf 
War service or are otherwise causally 
or etiologically associated with his 
military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	Schedule the Veteran for a VA examination 
by an appropriate specialist, to 
include an ENT physician, in order to 
ascertain the etiology of his claimed 
sleep apnea.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a.	Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran has a development 
defect that is causally related to 
his sleep apnea? 

b.	To a degree of great medical 
certainty, can the examiner state 
that the Veteran's sleep apnea was 
present prior to either period of 
active duty service? 

c.	To a degree of great medical 
certainty, can the examiner state 
that the Veteran's sleep apnea did 
not undergo a permanent increase in 
severity during either period of 
active duty service? 

d.	If the answer to either question is 
negative, is it at least as likely 
as not that the Veteran's sleep 
apnea is otherwise causally or 
etiologically related to his military 
service? 

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the veteran's service connection claims 
should be readjudicated, to include all 
evidence received since the August 2010 
supplemental statement of the case.  If 
the claim remains denied, the veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


